In an action based on plaintiff’s claim that she and defendant had a joint venture or partnership arrangement with respect to the purchase of certain shares of stock, defendant counterclaimed for an alleged overpayment. The court, after trial, dismissed the complaint and the .counterclaim. Plaintiff appeals from the judgment entered thereon insofar as it dismissed the complaint. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ. [See 283 App. Div. 800.]